 
 
I 
108th CONGRESS
2d Session
H. R. 4664 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2004 
Mr. Blumenauer (for himself, Mr. George Miller of California, Mr. Greenwood, and Mr. Wu) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To direct the Secretary of Education to provide grants to establish sustainability centers, charged with developing and implementing integrated environmental, economic, and social sustainability programs through administrative and operational practices as well as multidisciplinary research, education, and outreach at institutions of higher education. 
 
 
1.Short titleThis Act may be cited as the Higher Education Sustainability Act of 2004. 
2.Findings and purposes 
(a)FindingsThe Congress finds the following: 
(1)Progress on sustainable development requires the simultaneous achievement of a well functioning environmental system, economic viability that creates new jobs and livable communities that provide access to all for participation in their governance.  
(2)The Nation has improved some challenging environmental conditions through application of best technologies, but serious problems persist that require new science, technologies, and innovative policy approaches that are flexible, and use market mechanisms, and engage relevant stakeholders from the private and public sectors.  
(3)Achieving long-term economic prosperity requires opportunities for employment and the maintenance of a healthy environment for the workers.  
(4)The Nation’s institutions of higher education have a unique role to play in fostering new knowledge, evaluating policies, and discovering new technologies to address the persistent and often linked environmental, social and economic problems that exist.  
(5)The Nation’s higher education institutions are places where approaches that integrate the environmental, social and economic dimensions can be designed, tested, and refined for application to real world settings in collaboration with industry, government and the nonprofit sector. 
(6)The Nation's higher education institutions are uniquely positioned to prepare the future labor force for successful careers in the private and public sectors that contribute to economic, environmental, and social sustainability. 
(7)The Nation’s higher education institutions are uniquely situated to be models of sustainable management and operations that can provide examples to industry and government of operational strategies that integrate the basic principles of environmental, economic, and social sustainability. 
(b)PurposesThe purposes of this Act are— 
(1)to provide support to faculty, staff, and students at institutions of higher education to establish both administrative and educational sustainability programs on campus;  
(2)to promote and enhance research by faculty and students at institutions of higher education in sustainability practices and innovations that assist and improve sustainability; and 
(3)to provide support to institutions of higher education to work with community partners from the business, government, and nonprofit sectors to design and implement sustainability programs for application in the community and workplace. 
3.Establishment of programTitle VII of the Higher Education Act of 1965 is amended by adding at the end the following new part: 
 
EUniversity Sustainability Centers 
771.Program authorized 
(a)In generalThe Secretary shall make grants to eligible entities to establish sustainability centers to design and implement sustainability practices including in the areas of energy management, green building, waste management, purchasing, transportation, and toxics management other aspects of sustainability that integrate campus operations with multidisciplinary educational programs and are applicable to the private and government sectors.  
(b)Period of grantThe provision of payments under a grant under subsection (a) may extend over a period of not more than 4 fiscal years. 
(c)Definition of eligible entitiesFor purposes of this part, the term eligible entity means a comprehensive college or university that grants 4-year undergraduate degrees and masters and doctoral degrees.  
772.Applications 
(a)In generalTo receive a grant under section 771(a), an eligible entity shall submit an application to the Secretary at such time, in such form, and containing such information as the Secretary may reasonably require. 
(b)AssurancesSuch application shall include assurances that the eligible entity— 
(1)has developed or shall develop a plan, including an evaluation component, for the program component established pursuant to section 773;  
(2)shall use Federal funds received from a grant under section 771(a) to supplement, not supplant, non-Federal funds that would otherwise be available for projects funded under such section;  
(3)shall provide, with respect to any fiscal year in which such entity receives funds from a grant under section 771(a), non-Federal funds or an in kind contribution in an amount equal to 20 percent of funds from such grant, for the purpose of carrying out the program component established in section 773; and 
(4)shall collaborate with business, government, and the nonprofit sectors in the development and implementation of its sustainability plan. 
773.Use of fundsGrants made under section 771 may be used by an eligible entity only for establishing a sustainability program— 
(1)to develop and implement administrative and operations practices at institutions of higher education that test, model, and analyze principles of sustainability; 
(2)to establish multidisciplinary education, research, and outreach programs at institutions of higher education that address the environmental, social, and economic dimensions of sustainability; 
(3)to support research and teaching initiatives that focus on multidisciplinary and integrated environmental, economic, and social elements; 
(4)to establish initiatives in the areas of energy management, green building, waste management, purchasing, toxics management, transportation, and other aspects of sustainability; and  
(5)to support student, faculty, and staff work at institutions of higher education to implement, research, and evaluate sustainable practices. 
774.ReportsAn eligible entity that receives a grant under section section 771(a) shall submit to the Secretary, for each fiscal year in which the entity receives amounts from such grant, a report that describes the work conducted pursuant to section 773, research findings and publications, administrative savings experienced, and an evaluation of the program. 
775.Allocation requirementThe Secretary may not make grants under section 771(a) to any eligible entity in an amount totaling more than 10 percent appropriated under section 776. 
776.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to carry out section 771(a) $50,000,000 for fiscal year 2005 and such sums as may be necessary for each of the 5 succeeding fiscal years. 
(b)AvailabilityAmounts appropriated under subsection (a) shall remain available until expended..  
 
